Harvey, J.
(concurring specially): The idea that G. S. 1935, 52-506, is applicable to this case is new. Counsel for the parties made no contention of that kind, and it was not mentioned in the briefs or oral argument; neither was it suggested in our consultation. It first appeared in the dissenting opinion two days before the time for handing the opinion down, and about three weeks after it was written. By its terms the statute applies to an instrument that has been negotiated. I have never heard that term applied to the transaction between the maker and the payee. It is not so defined in our statute (G. S. 1935, 52-401). The case of Gigoux v. Moore, 105 Kan. 361, 184 Pac. 637, pertains to a note transferred and endorsed to the plaintiff by the payee for value and before maturity.
*134I .am not concerned about the plight of those who knowingly receive money from a trust fund which owes them nothing. So far as my information goes, the instances are relatively rare in which that is done. Those who do so are in no worse'position by this opinion than they were before it was written. No opinion should be written which confers upon them the right to do so.